Citation Nr: 1412353	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  98-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.

4.  Entitlement to an initial disability rating in excess of 40 percent for service-connected multiple joint and muscle pain, variously diagnosed as arthralgias, myalgias, and fibromyalgia.

5.  Entitlement to service connection for a disability manifested by a skin rash, claimed as an undiagnosed illness resulting from service in the Persian Gulf War. 

6.  Entitlement to service connection for a disability manifested by headaches, claimed as an undiagnosed illness resulting from service in the Persian Gulf War. 

REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 1993, including service in the Southwest Asia Theater of Operations during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).  

The RO in Nashville, Tennessee, currently has jurisdiction over the Veteran's VA claims folder. 

This case has been before the Board many times and has a complex procedural history.  Initially, the first four issues listed on the title page of this decision are original claims arising from an August 2009 rating decision, which granted service connection and assigned an initial 40 percent disability rating for a disability manifested by muscle and joint pain, and denied entitlement to automobile and adaptive equipment, or adaptive equipment only; specially adapted housing; and a special home adaptation grant.

Regarding issues five and six listed on the title page of the decision, namely entitlement to service connection for disabilities manifested by a skin rash and headaches claimed as undiagnosed illnesses resulting from service in the Persian Gulf War, those issues were previously denied by the Board in a September 2006 decision.  The Veteran appealed those denials to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's denials in a December 2009 decision.  In March 2011 and July 2013, the Board remanded those issues for additional development, which was accomplished.  All other development directed by this remand appears to be substantially accomplished.  Accordingly, no additional remand is required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998) regarding these remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board notes that the Veteran also perfected an appeal on the issues of entitlement to service connection for disability manifested by coughing and shortness of breath, disability manifested by neck and back pain, and compensation under 38 U.S.C. § 1151 for tetraplegia.  However, those issues were previously denied by the Board in a January 2009 decision.  The Veteran requested reconsideration of that decision in March 2009 on the basis that he was not afforded a previously requested Board hearing relating to a claim decided therein.  In November 2009, the Board notified the Veteran that he was to be afforded his requested Board hearing and that, if he reports for the hearing, the Board will vacate its decision.  In March 2010, the Veteran was notified that his requested Travel Board hearing was scheduled to take place at the Nashville RO on April 8, 2010.  On March 25, 2010, the Veteran contacted VA and reported that he was unable to attend the April 2010 Board hearing due to physical problems preventing travel.  He further requested that a hearing being held at the Johnson City VAMC, which is closest to his home.  No further communication from VA regarding the Veteran's hearing request appears in the claims file.  On April 8, 2010, the Veteran did not appear for his scheduled hearing.   

In July 2013, the Board noted that the Veteran notified VA more than two weeks in advance of his hearing date that he was unable to attend the hearing, notably for good cause.  Moreover, his expressed desire for a Board hearing closer to his home remained unacknowledged by VA.  Therefore, the Board found that the Veteran's Board hearing request remained outstanding, and remanded the case for such a hearing.

The record reflects the Veteran subsequently submitted a written statement through his attorney in October 2013 withdrawing his hearing request.  Consequently, the July 2013 remand directives have been substantially completed, and a further remand is not required in order to comply with the holding of Stegall, supra.  Moreover, inasmuch as the Veteran's request for reconsideration of the January 2009 Board decision was contingent upon his appearing for such a hearing, no further action will be taken at this time on the issues addressed by that decision.  In other words, the Board does not have jurisdiction to further address the issues of issues of entitlement to service connection for disability manifested by coughing and shortness of breath, disability manifested by neck and back pain, and compensation under 38 U.S.C. § 1151 for tetraplegia.  

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the Veteran's claims of entitlement to an initial 40 percent disability rating for a disability manifested by muscle and joint pain; automobile and adaptive equipment, or adaptive equipment only; specially adapted housing; and a special home adaptation grant.  Accordingly, these claims are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The record reflects it is at least as likely as not the Veteran developed recurrent skin problems as a result of his active service.

3.  The record reflects it is at least as likely as not the Veteran developed recurrent headaches as a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for recurrent skin problems are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

2.  The criteria for a grant of service connection for recurrent headaches are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

By this decision, however, the Board grants service connection for recurrent skin problems and headaches.  As this represents a complete grant of the benefit sought on appeal with respect to these claims, no discussion of VA's duty to notify and assist is necessary.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran essentially contends that he developed recurrent skin problems and headaches as a result of his service in Persian Gulf War.  As the record confirms the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) . 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  [Presumptive service connection also is warranted for certain infectious diseases, not relevant here.]  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Initially, the Board notes that it was previously determined the Veteran had known clinical diagnoses for both his skin and headache disorders.  For example, the medical evidence, including the reports of VA dermatology examinations in December 1997 and September 2004, as well as a March 1998 private medical report, show that his skin rash has been diagnosed as allergic dermatitis, eczema, acneform lesions, and a possible verrucal lesion.  In addition, treatment records and the reports of examinations in December 1997, October 2000, and September 2004 show that the headaches have been diagnosed as tension headaches, migraine, and mixed tension/migraine headaches.  Consequently, the Board previously determined that service connection was not warranted on the basis of an undiagnosed illness.

The Board acknowledges that the Veteran's service treatment records show that he was treated for contact dermatitis in April 1987, folliculitis pubis in May 1987, and a skin rash in November 1987 that was assessed as contact dermatitis or to rule out scabies.  However, there does not appear to be any subsequent skin problems noted in the service treatment records, and his skin was clinically evaluated as normal on his September 1993 separation examination.  Following his separation from service, the first competent medical treatment for skin problems appears to be in December 1997, at which time he reported having a generalized skin rash for the previous six months, for which he had not sought medical treatment. 

Regarding the Veteran's recurrent headaches, the Board notes that Veteran was given head injury precautions in August 1985 after being hit in the face with a baseball.  At that time he complained of a swollen and painful nose, but did not specifically complain of headaches.  In addition, records dated in February 1991 note complaints of neck and headaches for 3 months, at which time he was assessed with chronic muscle strain.  No subsequent treatment for headaches were noted in the service treatment records, to include his September 1993 separation examination.  

The Board notes that a September 2004 VA examiner did opine in a February 2005 addendum that the Veteran's current rash was related to military service.  However, the record reflects this opinion was based upon the Veteran's report of having had a rash ever since he was in service in 1996.  The RO subsequently pointed out to the examiner that the Veteran was separated from service in 1993, and that he was not in service when the reported rash occurred in 1996.  On reconsideration, in a March 2005 report the examiner determined that the current skin disorder was not related to the skin lesions documented during service.  Moreover, the examiner who examined him in September 2004 provided the opinion in February 2005 that the currently diagnosed headache disorder was not related to military service.

In September 2006, the Board denied the Veteran's skin and headaches claims finding that they had been attributed to known clinically diagnoses, and that these disabilities were not related to an in-service disease or injury, including his service in the Persian Gulf War.  

In its December 2009 decision, however, the Court instructed the Board to consider whether the Veteran's claims may be part of a "medically unexplained chronic multisymptom illness."  See § 3.317(a)(2)(ii) ("The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.). 

The Board notes that the Veteran underwent a VA Gulf War Guidelines examination in March 2009.  The examiner at that time expressed his opinion that the Veteran was indeed suffering from a chronic multisymptom illness.  The examiner did not, however, specify which of the Veteran's claimed symptoms constitute that multisymptom illness and which may have separate etiologies.  Consequently, the Board remanded this case in March 2011 to obtain, in part, a competent medical opinion as to whether the Veteran's skin rash and/or headaches were the result of a medically unexplained chronic multisymptom illness originating during or as a result of his period of military service in Southwest Asia. 

An August 2011 VA examiner subsequently opined that the it was at least as likely as not  that the Veteran currently suffers from a medically unexplained chronic multi-symptom illness which was at least as likely as not (50/50 probability) caused or a result of Gulf War exposures.  In support of this opinion, the examiner stated, in part, that all of the issues the Veteran is claiming have been associated with and recognized as possible sequel of Gulf War Exposures, to include his claims of skin rash and headaches.  The examiner noted that the Veteran had evidence of, and suffered, from these afflictions, and it appeared to this examiner that the Veteran's particular clinical picture conforms with the current understanding of medically unexplained chronic multi-symptom illness (Gulf War Illness).  

The record reflects that clarification was requested from the August 2011 VA examiner on the basis that he did not specifically diagnose/identify the Veteran's medically unexplained chronic multisymptom illness.  However, in the December 2011 addendum the examiner noted that he had been informed, in this case, the Veteran had been diagnosed, in part, with migraine headaches and contact dermatitis.  "As these are diagnosed disabilities, they cannot be considered as Undiagnosed Illnesses, and have been denied service connection as such."  In view of the foregoing, the examiner saw no reason to comment on these conditions, as it was apparent that decisions have already been made on those conditions.  Further, the examiner stated that "as all of the Veteran's individual claims appear to have been separated-out, delineated, and diagnosed, regardless of their etiology, it does appear that all these have been explained and there is not any further Diagnosed Medically Unexplained Chronic Multi-Symptom Illness to comment-on."

The skin and headaches claims were last denied below by a March 2012 Supplemental Statement of the Case (SSOC), at which time the latter part of the August 2011 VA examiner's addendum in December 2011 was emphasized.  In essence, it was found that the examiner had changed his mind about the Veteran's recurrent skin problems and headaches being due to a medically unexplained chronic multisymptom illness.  However, the Board's review of the addendum reflects the examiner was actually noting that a decision on these conditions had already been made regardless of the medical opinion, and that he did not feel any reason to comment further on the matter.  Moreover, it does not appear the examiner actually changed his opinion of August 2011 that such complaints were due to a medically unexplained chronic multisymptom illness, or that such was due to Gulf War exposures.  Further, this opinion appears consistent with the relevant legal criteria expressed in 38 U.S.C.A. § 1117 and 3.317.  

The Board also notes that no competent medical opinion is otherwise of record which explicitly refutes the August 2011 VA examiner's opinion in this case. 

The Board further notes that the Court stated in Alemany v. Brown, 9 Vet. App. 518 (1996), that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Moreover, in Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the  record reflects it is at least as likely as not the Veteran developed recurrent skin problems and headaches as a result of his active service.  Therefore, service connection is warranted for these disabilities.


ORDER

Service connection for recurrent skin problems is granted.

Service connection for recurrent headaches is granted.


REMAND

Although the Board regrets the additional delay, further development is still required regarding the remaining appellate claims.

With respect to the Veteran's claim of entitlement to an initial disability rating in excess of 40 percent for service-connected multiple joint and muscle pain disability, the Board notes that the August 2009 rating decision stated, in pertinent part, that the rating was based upon the findings of the December 1997 VA medical examination and subsequent treatment records.  Further, the March 2009 VA examination appears to focus on the etiology of the Veteran's claimed conditions at that time, and does not appear to have made any relevant findings regarding the current symptomatology of the now service-connected multiple joint and muscle pain disability.

In view of the foregoing, the Board is concerned that the evidence of record may not accurately reflect the current nature and severity of the Veteran's service-connected multiple joint and muscle pain disability.  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for this service-connected disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board also wishes to note that it was determined below that the Veteran did not satisfy the criteria for automobile and adaptive equipment, or adaptive equipment only; specially adapted housing; and a special home adaptation grant.  However, for the reasons stated above, the Board has determined that service connection is warranted for recurrent skin problems and headaches.  As the impairment caused by these disabilities were not considered when this case was denied below, the Board finds that a remand is required in order for the affect of these disabilities to be considered in the first instance.  Moreover, the record does not reflect the Veteran was accorded a VA medical examination(s) for the purpose of determining whether the Veteran is entitled to these benefits.  Consequently, a remand is required in order to determine whether the Veteran is entitled to these benefits.  See Colvin, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected multiple joint and muscle pain disability since May 2009.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his service-connected multiple joint and muscle pain disability symptoms and the impact of the condition on his ability to work.  He should also be notified that he may submit such lay evidence regarding the impairment he believes warrants automobile and adaptive equipment, or adaptive equipment only; specially adapted housing; and/or a special home adaptation grant

The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected multiple joint and muscle pain disability.  He should also be afforded an examination to determine if he satisfies the criteria for automobile and adaptive equipment, or adaptive equipment only; specially adapted housing; and/or a special home adaptation grant.

The claims folder should be made available to the examiner(s) for review before the examination(s).  

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the current appellate claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


